Mr. Justice Carter delivered the opinion of the court: The findings of fact set forth in the decree fully sustain the allegations of the bill, and as no certificate of evidence was filed, no question of fact is presented for our decision. The only contention of counsel for appellants is, that, conceding all that is alleged in the bill and found by the decree, equity has no jurisdiction to enjoin appellants from removing the wooden building onto the premises in question within what is known as the “fire limits” in the city of Chicago, contrary to the provisions of the city ordinance. It is contended, and numerous authorities are cited to support the contention, that the ordinances of a city cannot be enforced by bill in equity, but resort must be had to a court of law for relief in such cases. We deem it unnecessary here to review the cases cited, or to determine the question whether or not a bill would lie by the city to enjoin the erection or removal of a wooden building within what is commonly called the “fire limits,” in violation of the ordinances of the city. This is not such a case. By virtue of the ordinances of the city of Chicago it was unlawful for the appellants to remove the building to the premises in question without first having obtained to a petition the signatures of the owners of a majority of the front feet of the adjacent lots lying within certain prescribed limits, and without first having obtained from the proper municipal authorities an official permit, to be issued upon the filing of the petition, subscribed and sworn to as prescribed by the ordinance. A paper purporting to be such a petition was presented and filed, but the court found that certain signatures thereto were obtained by misrepresentation and deceit and certain other signatures were attached without any authority, and that as to such signatures the petition had been revoked and withdrawn in a writing filed by those whose signatures were so wrongfully attached and procured, and that without such signatures the petition did not contain the requisite number of signers. The court also found that the city authorities were nevertheless about to issue the permit to appellants to so remove and locate said wooden building, and that upon obtaining such permit appellants intended and threatened to remove said building to the premises mentioned. The court also decreed that the names of appellees and others so improperly attached to the petition be stricken and canceled from the petition. We think it clear that a bill for an injunction will lie in such a case. The bill alleged and the ordinance recognized the special injury which would result to those owning adjacent property, and by virtue of the ordinance they had the power to prevent such injury by refusing to sign the petition. But here was a fraudulent petition presented in the names of appellees and others, appearing on its face to be sufficient, under the ordinance, to authorize the proper municipal officer' to issue the permit, and upon which such officer was about to issue it. We know of no remedy, and none is pointed out by counsel, whereby, in a court of law, appellees could have prevented the granting of such permit and the removal of the building and its location adjacent to their property, or which would have afforded proper redress for the injuries, special as to their property, which the bill and proof show appellees would have sustained had the contemplated action been taken. Those cases which hold that the municipality itself cannot maintain a bill to enjoin the erection of wooden buildings in violation of its ordinances do not, it seems to us, have any controlling force in cases of this character. It has a remedy at law, or may provide one. The Supreme Court of Indiana has held that a bill for injunction would lie at the suit of the property owner who would sustain special injury, to prevent the erection of wooden buildings where they were prohibited by ordinance. (First Nat. Bank v. Sarlls, 129 Ind. 201; Kaufman v. Stein, 37 N. E. Rep. 333.) Questions of a kindred char.acter were decided in King v. Davenport, 98 Ill. 305. But without considering whether or not the doctrine of the Indiana cases is in accord with the weight of authority, we must hold that the bill in this case was properly brought to restrain appellants from seeking to obtain, and the city authorities from issuing, the permit upon this fraudulent petition, and that in view of the allegations and proof, as a part of the relief necessary to dispose of the controversy and to make the writ effectual, it was proper, and in full accord with the principles of equity jurisdiction and decided cases, to enjoin the appellants from removing the building to the lot in question without first having complied with the requirements of the ordinance. The judgment of the Appellate Court is affirmed. Judgment affirmed.